Case 20-30805-KRH             Doc 891      Filed 07/23/20 Entered 07/23/20 08:17:21                      Desc Main
                                          Document     Page 1 of 3


 Ronald A. Page, Jr.
 Virginia State Bar #71343
 RONALD PAGE, PLC
 P.O. Box 73524
 N. Chesterfield, Virginia 23235
 Ph: (804) 562-8704
 Fax: (804) 482-2427
 E-mail: rpage@rpagelaw.com
 Web Site: www. rpagelaw.com

 Counsel for Judy Laird

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA

                                                               )
 IN RE:                                                        )
                                                               )
 PIER 1 IMPORTS, INC., et al.,1                                )        Chapter 11
                                                               )        Case No. 20-30805-KRH
                           Debtor.                             )        Jointly Administered
                                                               )

     LIMITED OBJECTION TO THE AMENDED JOINT CHAPTER 11 PLAN OF PIER 1
     IMPORTS, INC. AND ITS DEBTOR AFFILIATES AND RESERVATION OF RIGHTS

          Judy Laird (“Laird”) by counsel, hereby files her limited objection and reservation of rights

 (the “Objection”) with respect to the Amended Joint Chapter 11 Plan of Pier 1 Imports, Inc. and

 its Debtor Affiliates (Docket No. 803), filed on June 24, 2020. In support of the Objection, Laird

 states as follows:

          1.      On March 19, 2020, Laird filed a Motion for Relief from the Stay to Continue

 Pending Litigation in Harris County, Texas [Docket No. 398] and, on March 26, 2020, the

 Amended Motion for Relief from the Stay to Continue Pending Litigation in Harris County, Texas

 (Amended to Correct Name of Debtor, Pier 1 Imports (US), Inc.) [Docket No. 427] (collectively,

 the “Motion”) seeking to adjudicate, liquidate, and obtain a judgment as to against Pier 1 Imports,


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of Chapter 11
 Cases and (II) Granting Related Relief [Docket No. 3]. The location of the Debtors’ service address is 100 Pier 1
 Place, Fort Worth, Texas 76102.
Case 20-30805-KRH         Doc 891      Filed 07/23/20 Entered 07/23/20 08:17:21             Desc Main
                                      Document     Page 2 of 3



 (US), Inc. (“Pier 1”) in the District Court of Harris County, Texas (the “State Court Action”) and

 recover from Pier 1’s insurance policies.

        2.       Since on or about June 17, 2020, counsel for Laird and counsel for Pier 1 have been

 negotiating the terms of a Stipulation and Agreed Order Regarding the Plaintiff’s Motion for Relief

 from the Stay Pursuant to 11 U.S.C. § 362(d) to Continue Pending Litigation (the “Stipulation”).

 The Stipulation intends to resolve the Motion without further hearing before this Court. However,

 the terms of the Stipulation are still being negotiated to ensure that Laird may pursue her claims in

 the State Court Action which are covered by the applicable insurance policies and not from any

 contribution from Pier 1 who can be released from any financial obligations under applicable

 insurance policies which have coverage for Laird’s claims.

        3.       Article X of the Plan titled “Settlement, Release, Injunction, and Related Provision”

 contains a broad injunction on the continuation of such actions as the State Court Action (the “Plan

 Injunction”).

        4.       Laird objects to the Plan insofar as it would divest Laird of her rights to pursue the

 State Court Action or to otherwise impair Laird of her right to pursue the State Court Action in

 which the applicable insurance companies provide coverage.

        5.       Laird objects to the Plan and argues that she should be excluded from the Plan

 Injunction. Laird argues that she should be allowed to complete negotiation of the Stipulation.

 Should these negotiations fail, Laird should be allowed to bring the Motion for a hearing before

 this Court. Laird argues that her right to continue to pursue the State Court Action should not be

 foreclosed by the Plan Injunction.

        6.       This Objection is submitted without prejudice to, and with a full reservation of

 Laird’s rights, claims, defenses, and remedies, including the right to amend, modify, or supplement
Case 20-30805-KRH         Doc 891    Filed 07/23/20 Entered 07/23/20 08:17:21              Desc Main
                                    Document     Page 3 of 3



 this Objection at any time prior to the confirmation hearing on these or any issues related to the

 Plan, or to Laird’s claims, to seek discovery, to raise objections and to introduce evidence at any

 hearing relating to this Objection, and does not in any way limit any other rights of Laird to object

 to the Plan, on any grounds, as may be appropriate under the circumstances of these proceedings.

 Dated: July 23, 2020                          Respectfully Submitted,

                                               JUDY LAIRD

                                               By      /s/ Ronald A. Page, Jr.

                                                       Counsel

 Ronald A. Page, Jr.
 Virginia State Bar #71343
 Ronald Page, PLC
 P.O. Box 73087
 N. Chesterfield, Virginia 23235
 Ph: (804) 562-8704
 Fax: (804) 482-2427
 E-mail: rpage@rpagelaw.com
 Web Site: www. rpagelaw.com

 Counsel for Judy Laird


                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 23rd day of July 2020, I caused a copy of
 the foregoing to be served through the Court’s EM/ECF system on all parties receiving notices in
 these cases. I also caused a copy of the foregoing to be served by email on the Service List (Core
 Parties and 2002 List).

                                               By      /s/ Ronald A. Page, Jr.

                                                       Counsel
